Citation Nr: 1116820	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  07-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board recognizes that the Veteran's claim was first denied by a February 2006 rating decision.  However, the Veteran submitted additional evidence in May 2006 and the Veteran's claim was readjudicated by the June 2006 rating decision.  The Veteran submitted a timely notice of disagreement with respect to the June 2006 rating decision and, therefore, the June 2006 rating decision is on appeal.  

The Veteran's claim was remanded in June 2010 and December 2010 to provide the Veteran a VA examination and to request VA treatment records.  The record shows that the Veteran was afforded a VA examination in June 2010 and the VA treatment records were obtained and associated with the claims file.  As such, the Board finds that the remand directives have been substantially completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141 (1999), D'Aries v. Peake, 22 Vet. App. 97 (2008).

In March 2010, the Veteran presented testimony at a personal hearing conducted by the use of video conference equipment at the Muskogee, Oklahoma RO before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this hearing is in the Veteran's claims file.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A right knee disorder has not been shown to be causally or etiologically related to the Veteran's military service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the appellant with notice in October 2005, prior to the decision on the claim in June 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met.  

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the October 2005 notice letter about the information and evidence that is necessary to substantiate his claim for service connection.  Specifically, the letter stated that the evidence must show that he had an injury in military service or a disease that began in, or was made worse during military service, or that there was an event in service that caused injury or disease; that he has a current physical or mental disability; and, that there is a relationship between his current disability and an injury, disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  The October 2005 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  The October 2005 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  The letter also requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, if there were any private medical records that he would like VA to obtain on his behalf.  In addition, the letter informed him that it was his responsibility to ensure that VA received all requested records that are not in the possession of a Federal department or agency. 

Finally, the February 2010 notification letter informed the Veteran regarding the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was readjudicated by the September 2010 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, all notification requirements have been met.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  In accordance with the Board's December 2010 remand, VA treatment records from the Oklahoma City VA Medical Center (VAMC) dated from 2006 to the present were obtained and associated with the claims file.  Therefore, the December 2010 remand directives were completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative have alleged that any evidence is missing or requested that VA obtain any evidence that is not of record.  The Board also remanded the Veteran's case in June 2010 to provide a VA examination.  The record shows that the Veteran was provided a VA examination in June 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as the examiner reviewed the claims file, considered the Veteran's statements, and provided a medical opinion with supporting rationale.  Thus, the Board finds that the June 2010 examination is adequate and substantially complies with the June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right knee disorder.  

The medical evidence shows that the Veteran has a current disability.  The June 2010 VA examination report reveals a diagnosis of degenerative joint disease of the right knee.  

The service treatment records show that the Veteran suffered an injury to the right knee in February 1975.  The February 18, 1975 service treatment record shows that the Veteran complained of a swollen and painful right knee.  The range of motion was limited.  The February 20, 1975 clinical record reveals that the Veteran made a movement while playing football and heard a pop.  The examining physician noted that the Veteran's patella popped out.  There was minimal effusion, good range of motion, and moderate tenderness.  The assessment was listed as sprain.  The x-ray was negative.  The March 1975 record shows that the Veteran had a genu varus injury to the right knee and his knee was placed in a cylinder cast for two weeks.  There was medial joint space tenderness.  In another March 1975 record, it was noted that the Veteran was out of his cast and the Veteran exhibited extension from 0 to 5 degrees and his flexion was within normal limits.  There was minimal effusion.  In the April 1975 progress note, it was stated that the Veteran only reported for three treatments, the last in March.  At that time, he was lifting 10 RSLR.  In the July 1975 report of medical history, the Veteran checked yes as to having experienced a trick or locked knee.  However, the July 1975 separation examination report shows that the Veteran's lower extremities were clinically evaluated as normal.  The separation examination report was absent for any documentation or notations related to the right knee.  

Following service, in 1979, the Veteran submitted an application for compensation and pension benefits and stated that he incurred a right knee injury during active service.  However, there was no accompanying medical evidence to show that the Veteran had a current disability.  VA scheduled him for an examination but he did not report, and therefore his claim was denied as there was no evidence of a current disability.

Furthermore, the Veteran was afforded general VA examinations in February 1991 and October 1998.  The February 1991 VA examination report shows that the Veteran was diagnosed with emphysema, postoperative reconstruction of the right shoulder, and old scars of the upper arms and forearms.  The Veteran did not report any problems with his right knee.  The October 1998 VA examination report shows that the Veteran complained of decreased range of motion of his right shoulder, neck problems related to service, multiple scars on his left arm and pain in his left wrist related to active service.  The Veteran was diagnosed with chronic obstructive pulmonary disease, right shoulder degenerative joint disease, cervical spine degenerative joint disease, scars, left arm, and degenerative joint disease of the left wrist.  Again, the Veteran did not report any difficulties or problems with his right knee.  

In May 2006, the Veteran underwent an MRI of the right knee.  It was noted that the Veteran reported a history of a recent injury suggesting a tear of a ligament or knee cartilage.  The findings show that there was a complete tear of the anterior cruciate ligament, vertical tear of the posterior medial meniscus and thinning, mild lateral subluxation of the lateral meniscus, susceptibility artifact along the patellar tendon and in Hoffa's fat pad is suggestive of previous procedure, and mild osteoarthritis.  The VA treatment records dated from 2006 through 2010 show that the Veteran continued to complain of knee pain and that he suffered trauma to the right knee during his period of active service.  
In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's current right knee disorder to active service.  In this respect, the Veteran was afforded a VA examination in June 2010.  The Veteran reported that he injured his right knee while playing football in the military.  He reported that he was treated with crutches and knee braces and pain medications.  The Veteran stated that he continued to have problems with his knee popping in and out since his discharge from the military.  The Veteran reported that he had an arthroscopic surgery to his right knee in 1984 at Midwest City Hospital.  The Veteran explained that he had problems with his right knee since the military, but that the knee got worse in 2006.  The right knee x-ray showed minimal posterior degenerative spur formation at the posterior superior patellar margin and along the lateral and posterior tibial articular margins.  The diagnosis provided was degenerative joint disease of the right knee.  The examiner reviewed the claims file and noted that the Veteran injured his right knee playing football in February 1975 in the military and was diagnosed with right knee sprain.  The Veteran received subsequent treatment for his right knee from February 1975 through March 1975.  The Veteran was discharged from the military in August 1975 and the discharge examination did not show any evidence of a right knee disorder.  The Veteran was seen by his primary care provider in 2006.  The MRI showed an ACL tear.  There was a gap of 30 years in the medical records.  There was no documented evidence that the Veteran continued to have a chronic right knee disorder within 10 years of his discharge from the military.  Based on the medical evidence available, the examiner was unable to establish the chronicity of the right knee disorder.  Therefore, the examiner opined that it was less likely than not that the Veteran's right knee disorder was etiologically related to his injury in the military.  

The Board acknowledges the Veteran's statements and testimony relating his current right knee disorder to active service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

Although the Veteran is competent to report that he has had right knee pain since service, he is not competent to render a medical opinion as to the etiology of his disability.  As noted above, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current right knee disability, diagnosed as degenerative joint disease, and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Here, while the Veteran is competent to describe his in-service injury as well as his current symptoms, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the origin or onset of the Veteran's disability is a matter of medical complexity and is often the subject of conflicting opinions.  Additionally, the Veteran has only offered conclusory statements regarding the relationship between his in-service injury and his current right knee disorder.  In contrast, the VA examiner reviewed the Veteran's records, considered the Veteran's history and assertions, and performed a physical examination of the Veteran.  Therefore, the Board finds that the VA examiner's opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's right knee disorder.   

The Board recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  The Veteran has reported having continuity of right knee symptomatology since service and he is competent to report such symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds, however, that he is not credible in this regard.  Here, the Board does not dispute that the Veteran incurred an injury to his right knee during active service.  The service treatment records clearly show that the Veteran was assessed with a right knee sprain with a negative x-ray.  However, the records also indicate that the Veteran's symptoms improved over time and that the Veteran did not even continue to report for any treatment of his right knee.  See April 1975 service treatment record.  The report of medical history completed at separation from service shows that the Veteran checked yes as to having experienced a trick or locked knee.  However, the July 1975 separation examination report reveals that the Veteran's lower extremities were clinically evaluated as normal.  Several years after separation from active service, the Veteran submitted an application for compensation and pension benefits in February 1979 and explained that he suffered a right knee injury during his period of active service.  Yet, the Veteran did not report for a scheduled VA examination in connection with his claim and there was no objective medical evidence of any right knee disorder until the 2000s.  During the March 2010 video conference hearing, the Veteran testified that he did not seek medical treatment following service until he injured his knee when playing softball in 1984 or 1985.  The Veteran stated that he self-medicated and used a brace whenever he did anything athletic after service.  The March 2006 MRI report appears to corroborate the Veteran's statements that he underwent an old procedure with respect to his right knee.  Nevertheless, the evidence of record still does not show that the Veteran's current degenerative joint disease of the right knee is a result of his in-service right knee injury.  Although the Veteran reported that he had a right knee disorder in 1979, shortly after service, the Veteran did not seek any treatment until after he injured his right knee in the 1980s.  Furthermore, the Veteran was afforded general VA examinations in February 1991 and October 1998 and he made no mention of any chronic right knee problems, but reported other disabilities affecting his neck, right shoulder, wrist, and left arm.  The February 1991 examination report specifically noted that the Veteran's appearance was of a well-developed, well-nourished white male and that he had a normal gait.  Examination of the extremities did not include any mention of the right knee.  The Board finds it significant that the Veteran reported experiencing other disabilities during these examinations, but made no mention of any chronic right knee problems.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board determines that the evidence of post-service injuries to the right knee does not inspire belief in the Veteran's statements that he had a chronic right knee disorder since separation from service as opposed to pain from his other post-service injuries.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief . . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that interest in the outcome of a proceeding may affect the credibility of testimony); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Thus, based on the overall evidence of record, the Board finds that entitlement to service connection for a right knee disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, service connection on a presumptive basis is also not warranted.  There is no evidence of arthritis within one year of service to a compensable degree.  As noted above, the first objective medical evidence of arthritis is documented in the 2000s, years after separation from active service.  38 C.F.R. § 3.309 (2010).

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a right knee disorder is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

Entitlement to service connection for a right knee disorder is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


